 


110 HCON 111 IH: Expressing the sense of Congress that Lionel Hampton should be honored for his contributions to American music.
U.S. House of Representatives
2007-04-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IV 
110th CONGRESS 
1st Session 
H. CON. RES. 111 
IN THE HOUSE OF REPRESENTATIVES 
 
April 16, 2007 
Mr. Rangel submitted the following concurrent resolution; which was referred to the Committee on Education and Labor 
 
CONCURRENT RESOLUTION 
Expressing the sense of Congress that Lionel Hampton should be honored for his contributions to American music. 
 
 
Whereas Lionel Hampton was one of the Nation’s greatest jazz musicians, composers, and band leaders; 
Whereas Lionel Hampton was one of the first musicians to play the vibraphone in jazz, setting the standard for mastery of that instrument; 
Whereas Lionel Hampton nurtured and inspired many of the greatest performers of jazz music who would go on to fame in their own right; 
Whereas Lionel Hampton shattered the racial barriers of his time when he was recruited to perform with the Benny Goodman band in the 1930s, creating for the first time an integrated public face of jazz music; 
Whereas Lionel Hampton, with his performances around the world, was a musical ambassador of goodwill and friendship for the United States; 
Whereas Lionel Hampton was never deterred by fame from contributing to the Harlem, New York, community that he viewed as his home; 
Whereas Lionel Hampton was active in the development of affordable housing, such as Harlem’s Gladys Hampton Houses, named after his late wife, the former Gladys Riddle; 
Whereas Lionel Hampton performed at the White House under Republican and Democratic presidents and was honored with the Presidential Gold Medal by President Bill Clinton; and 
Whereas Lionel Hampton was born in Louisville, Kentucky on April 20, 1908, and died in New York City on August 31, 2002: Now, therefore, be it  
 
That it is the sense of Congress that Lionel Hampton should be honored for his contributions to American music and for his work as an ambassador of goodwill and democracy. 
 
